internal_revenue_service number release date index number ------------------------------------------------------------ ----------- ----------------------------- --------------------------------------------------- ------------------------------- --------------------------------------------------- ------------------------------- re department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-113028-03 date may ---------------------------------- --------------------- - legend legend decedent w trust -------------------------- ---------------------- -------------------------------------------------------- bank date date date child child child child state court ------------------------- -------------------------------------------------------------------- corporate trustee -------------------------------------------------------------------------------------------------------------- dear ------------- --------------------------- ------------------ ------------------- --------------------------- ---------------------------- ---------------------- --------------------------- --------------------------- ------------------------------------------------------------------------ -------------------------------------------------------- state statute this is in response to the date letter submitted by your authorized representative on your behalf and subsequent correspondence concerning the generation-skipping_transfer gst tax and income_tax consequences of the proposed division of trust plr-113028-03 the facts and representations submitted are summarized as follows on date decedent established trust a revocable_trust that became irrevocable upon decedent’s death on date prior to date upon decedent’s death the trust corpus was divided into two shares a marital share for the benefit of w to be administered pursuant to article vii and a residuary share for the benefit of decedent’s descendants to be administered pursuant to article viii in accordance with article vii the trust corpus allocated to the marital share was distributed pursuant to w’s exercise of a general_power_of_appointment and that corpus never became a part of the residuary share thus the portion of trust corpus allocated to the residuary share now constitutes the entire corpus of trust the current co- trustees of trust are corporate trustee a_trust company and decedent’s son child article viii sec_1 of trust provides that the trustee shall hold care for manage control invest and reinvest the trust residuary share and shall pay to or apply for the benefit of decedent’s four children child child child and child the entire net_income of the trust in substantially equal shares at least annually during their lifetimes article viii sec_2 of trust provides that upon the death of a child that child’s share of the net_income shall be paid to or applied for the benefit of that child’s then living issue by right of representation if however a deceased child leaves no issue then living the share shall be applied for the benefit of decedent’s then living issue by right of representation child is deceased and left no issue therefore decedent’s three remaining living children are the only beneficiaries entitled to current income distributions from trust article viii sec_3 of trust provides that trust is to terminate upon the death of the last surviving grandchild who was living at the time of decedent’s death on termination the trust corpus is to be distributed to the then current income beneficiaries in proportion to their income_interest if a beneficiary is a minor the trustees are authorized to withhold that beneficiary’s share in trust principal to trust beneficiaries out of the overall trust assets if the net_income payable to a beneficiary together with income from other sources is insufficient to assure the beneficiary’s maintenance support education advancement or general welfare or the beneficiary suffers illness distress or other hardship these distributions may be made to one beneficiary at the exclusion of another and may be made in unequal amounts article viii sec_5 of trust provides that corporate trustee may distribute under state statute a trustee has the power to divide trust property into or more separate portions or trusts with substantially identical terms and conditions and to plr-113028-03 allocate property between them in order to simplify administration for generation skipping transfer_tax purposes to segregate property for management purposes or to meet another trust objective on date child as the co-trustee of trust petitioned state court to remove corporate trustee and to name bank an institution of which he is the chairman of the board as corporate trustee this petition is currently pending in state court corporate trustee also petitioned state court to establish an investment dispute resolution mechanism if corporate trustee is to remain as co-trustee there has been a history of differing opinions between child and corporate trustee as to the permissible investments under trust and investment decisions that pertain to assets of trust previous litigation and pending litigation concerning trust has resulted in a considerable expenditure of trust assets accordingly several beneficiaries have petitioned state court to divide trust into three separate trusts if the petition is granted trust would be divided on a fractional basis into three separate trusts trust trust and trust for each living child of decedent and that child’s issue each of trusts would receive exactly one-third of every asset held by trust at the time of the severance the terms of trusts would be as follows each child would serve as the initial individual trustee of his or her separate trust if an individual trustee became unable or unwilling to serve a majority of the adult issue of the child for whom the separate trust was created would select a successor individual trustee each child would appoint the initial corporate trustee of his or her separate trust the child or if the child was not living a majority of the adult income beneficiaries of the separate trust could remove the corporate trustee in which event a court with jurisdiction would appoint a successor corporate trustee each child would be entitled to receive the entire net_income from his or her separate trust during such child’s lifetime upon the death of a child the entire net_income of such child’s trust would be paid to such child’s then living issue by right of representation if a child were to die with no issue then living the child’s separate trust would be divided and distributed in equal shares to the other of trusts then in existence if in the opinion of the corporate trustee the net_income payable to any of the beneficiaries of a separate trust designated for a child or such child’s issue together with the beneficiary’s other income and assets was not sufficient to assure the beneficiary’s maintenance support education advancement or general welfare or in plr-113028-03 the event of illness distress or other hardship the corporate trustee could distribute principal of the separate trust to any one or more of the beneficiaries of such separate trust to accomplish such purposes the corporate trustee of a separate trust would have the right to make principal distributions excluding any or all of the beneficiaries of a separate trust from participation in principal distributions during the continuance of such separate trust and to make unequal distributions among the beneficiaries of such separate trust upon the death of the last continuing survivor of the grandchildren of decedent who are children of the child for whom a separate trust is created and who were living at the time of decedent’s death such separate trust would terminate and the property of such separate trust would be distributed to the beneficiaries then entitled to receive the income from such separate trust in the same proportions as they were entitled to receive such income trust was irrevocable on date it is represented that no actual or constructive additions have been made to trust after that date you have requested the following ruling requests the severance of trust or the formation and funding of trusts will not result in any generation skipping-transfers either at the time of severance or thereafter and that the grandfathered exempt status of trust under sec_26_2601-1 will be equally applicable to trusts the severance of trust will not result in taxable_gifts by any person under sec_2501 and the severance of trust or the formation and funding of trusts will not be considered to be a sale_or_other_disposition of trust property will not cause trust any of trusts or any of the beneficiaries thereof to realize any taxable_income gains or losses under sec_61 or sec_1001 and that under sec_643 and sec_1223 the basis and holding_period of the assets of trust will continue to apply to these assets after their transfer to trusts issue sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section1433 a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after october plr-113028-03 however under section1433 b a of the tax reform act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an sec_26_2601-1 example involves a_trust that is irrevocable on or exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and corpus to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust is to terminated and the corpus distributed to a’s issue per stirpes the terms of the trust for b and b’s issue are identical except for the beneficiaries the examples concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter no additions have been made to trust after that date the proposed division of trust will result in three trusts one for each child the proposed division of trust and pro_rata allocation of assets among the three equal trusts will not shift a beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the division will not extend the time for vesting of in this case trust was irrevocable on date it is represented that this ruling is conditioned on the following any corporate trustee of trusts sec_2501 imposes a tax on the transfer of property by gift by an individual plr-113028-03 any beneficial_interest beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that neither the severance of trust into three trusts one trust for the benefit of child and child 1’s issue trust one trust for the benefit of child and child 2’s issue trust and one trust for the benefit of child and child 3’s issue trust nor the formation and funding of trusts will result in any generation skipping transfers either at the time of severance or thereafter and that the grandfathered exempt status of trust under sec_26_2601-1 will be equally applicable to the trusts will not be a party that is related or subordinate as defined in sec_672 to any beneficiary of trust sec_1 or respectively and bank will not be the corporate trustee of trusts issue resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift will have the same beneficial_interest as he or she had under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the proposed division of trust and the pro_rata allocation of the assets of trust among trusts will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries issue in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 over the amount_realized in this case upon the division of trust into trusts each beneficiary of trusts sec_2512 provides that if a gift is made in property the value thereof at sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition plr-113028-03 of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference’ for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are more different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite it is consistent with the supreme court’s opinion in cottage savings to conclude that the interests of the beneficiaries of the trusts will not differ materially from their interests in trust in the proposed transaction the trust assets will be partitioned in accordance with state statute on a pro_rata basis except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is realized or the supreme court of the united_states in cottage savings u s pincite plr-113028-03 recognized by trust trusts or by any beneficiaries thereof on the partition of the trust for purposes of sec_61 and sec_1001 in addition the basis and holding_period of the assets of trust will continue to apply to these assets after their transfer to trusts pursuant to sec_643 and sec_1223 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
